Citation Nr: 1521944	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disability, claimed as emphysema due to exposure to fumes from airplane fuel.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the Board remanded this matter to schedule the Veteran for a hearing.  This hearing was scheduled for November 2014; however, in January 2015 correspondence, the Veteran withdrew his request.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has a lung disability due to exposure to fumes from airplane fuel in service.  His military occupational specialty was a fuel specialist and postservice treatment records show current lung diagnoses of emphysema and chronic obstructive pulmonary disease (COPD).  On October 2012 VA examination, the examiner noted that the Veteran's reported symptomatology and current therapy, including bronchodilator therapy, are consistent with a diagnosis of emphysema.  He opined, however, that such was unrelated to the Veteran's service, but was more likely due to the significant pack-year history of smoking.  

Although the examiner addressed emphysema, he did not address the etiology of the Veteran's COPD.  In addition, the examiner noted that pulmonary function testing (PFT) had been scheduled, but was not available for review at the time of the evaluation.  The statement of the case, however, reported Pulmonary Function Testing findings that do not appear to be associated with the record currently on appeal.  Accordingly, the PFT report should be associated with the record and a supplemental opinion is warranted which includes consideration of the PFT report and addresses the etiology of the Veteran's COPD.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding VA and private treatment records regarding the claim for a lung disability, to include any pulmonary function testing reports, to include VA PFT results developed around the time of the October 2012 VA examination.

2.  Return the Veteran's record to the examiner who conducted the October 2012 VA examination (or to another appropriate medical provider if the October 2012 examiner is unavailable) and arrange for a supplemental medical opinion (with an examination only if deemed necessary by the opinion provider) which addresses the PFT results and as well as the nature and likely etiology of the Veteran's COPD.  Based on review of the record, to include this remand, the opinion provider should respond to the following:

(a)  Based on a review of all available PFT reports, is any change necessary to the October 2012 opinion that the Veteran has emphysema that is less likely related to his service as a fuel specialist and is more likely due to the significant pack-year history of smoking; and  

(b)  As to COPD (diagnosed during this appeal), is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service, to include due to exposure to fumes from airplane fuel therein?

A complete rationale should be provided.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




